Title: To James Madison from John Graham, 3 August 1816
From: Graham, John
To: Madison, James


        
          Dear Sir
          Dept of State 3d Augt 1816.
        
        I send you the enclosed Letters from Mr Adams, Mr Shaler and Mr Montgomery all of which were received by the Northern Mail today. The Secretary of State will, I think, from what Mr Coles stated, probably be here, about the time they will return from your House. I have therefore presumed that it was not necessary to have Copies made for him, and as tomorrow will be Sunday, it would not be convenient to have them made.
        These Letters are all of some importance as respects our Affairs with Algiers. Most Respectfully I am Dear Sir your Mo Obt Sert
        
          John Graham
        
      